DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14 are all the claims.
2.	Claim 10 is amended in the Reply of 1/7/2022.
3.	The preliminary amendment to the specification of 12/20/2018 has been entered.

Election/Restrictions
4.	Applicant's election with traverse of Group I in the reply filed on 1/7/2022 is acknowledged.  The traversal is on the ground(s) that the bispecific antibody serves as the common technical feature among all of the claims.  
This is not found persuasive because:
a) Applicants have not provided legal, technical and/or policy-based arguments or a rationale why/how the claimed invention is special to the extent it meets the unity of invention. The statement is de facto absent any showing of evidence.
b) The claim analysis for patentability is conducted using the BRI standard, and as herein, the claims drawn to myriad undefined fragments of from the VHH domains are not shown to be in possession by Applicants for the instant application. Applicants have shown nowhere in the application any fragment from any MUC1 VHH and any fragment from any CD16 VHH that can be assembled into a bispecific format that has any ability. There is no invention because there is no utility for the instant claims. See the grounds for rejection set forth below.
The requirement is still deemed proper and is therefore made FINAL.
s 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/7/2022.
6.	Claims 1-6 and 11-14 are all the claims under examination.
 
Priority
7.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/24/2017. It is noted, however, that applicant has not filed a certified copy of the 201710052692.8 application as required by 37 CFR 1.55.
	
	Information Disclosure Statement
8.	The IDS’ of 4/22/2019, 7/1/2020, 9/10/2020, 12/3/2020, 1/8/2021, 3/19/2021, 5/24/2021, 7/15/2021, 8/3/2021 and 12/15/2021 have been considered. The initialed and dated 1449 forms are attached.

Specification
9.	The disclosure is objected to because of the following informalities:
The use of the term, e.g., X-Vivo 15, pETDuet, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
.
Appropriate correction is required.

Claim Objections
10.	Claims 1-6 and 11-14 are objected to because of the following informalities:  
a) Claims 1-6 and 11-14 recite improper grammar by failing to include an article in reference to “anti-MUC1 VHH” and “anti-CD16 VHH.” In English, there are three articles: a, an, and the. Articles are used before nouns or noun equivalents and are a type of adjective. The definite article (the) is used before a noun to indicate that the identity of the noun is known to the reader. The indefinite article (a, an) used before a noun that is general or when its identity is not known.
b) Claims 2 and 4-5 recite “attached via” in one instance (Claim 2) and “the way of connection” in two other instances (Claims 4-5).  For consistency in claim language, the use of one or the other is preferred but not both.
c) Claims 2-3 and 4-5 recite “linker peptide sequence” in two instances (Claims 2-3) and “linker peptide” in two instances (Claim 3-4). For consistency in claim language, the use of one or the other is preferred but not both.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 1-6 and 11-14 rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Claims 1-6 and 11-14 are drawn to fragments for each of “anti-MUC1 VHH” and “anti-CD16 VHH” wherein the fragments are from a sequence of SEQ ID NO: 1 and 2 or 3, respectively. The fragments are only required to be from the MUC1 VHH and the CD16 VHH and are not otherwise required to bind anything. It is that fragments are, per se, from each of the sequences of SEQ ID NO: 1 and 2 or 3, not that they even necessarily bind MUC1 or CD16 much less anything. The ordinary artisan could reasonably conclude that the fragments are collections of innumerable peptides from each of the MUC1 VHH and the CD16 VHH that are connected or linked into a bispecific format without specific much less any activity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 4-5 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	a) Claims 4-5 are indefinite for the phrase “the way of connection” which is construed as a “means” with respect to the linker peptide. Either the VHH fragment pairs are simply connected/attached by the linker peptide, or alternatively, other elements than the linker peptide (sequence) are missing.
b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “preferably a biodegradable nanomaterial”, and the claim also recites “more preferably any one of or a mixture of at least two of poly(lactic acid-co- glycolic acid), polylactic acid, polycaprolactone, polybutylene succinate, polyaniline, polycarbonate, poly(glycolide-co-lactide) or poly(glycolide-co-caprolactone)” which is the narrower statement of the range/limitation. The claim(s) 11-12 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
c) Claims 13-14 are indefinite for their dependency from Claim 10 which is otherwise drawn to a method of treatment and makes no reference to an antibody conjugate. Alternatively, Claims 13-14 are lacking in antecedent basis for the phrase “the conjugate of Claim 10.”


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
13.	Claims 1-6 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Claims 1-6 and 11-14 are drawn to fragments for each of “anti-MUC1 VHH” and “anti-CD16 VHH” wherein the fragments are from a sequence of SEQ ID NO: 1 and 2 or 3, respectively. The fragments are only required to be from the MUC1 VHH and CD16 VHH and are not otherwise required to bind anything. It is simply that fragments are from each of the sequences of SEQ ID NO: 1 and 2 or 3, not that they even necessarily  possess a function.
The fragments comprised from either of SEQ ID NOs: 1 and 2 or 3 are NOT defined in the specification:
p. 4 “The antibody fragment used in the present invention is a variable region sequence derived from a heavy chain camelid antibody and has high binding affinity to an antigen” and 
at p. 8

    PNG
    media_image1.png
    403
    541
    media_image1.png
    Greyscale

	The specification does not teach literal or actual fragments from any one of the VHH sequences of SEQ ID NOS: 1, 2 or 3 much less in the context of a bispecific format. The specification does not define or describe the regions or ranges of peptides by residue number, framework position(s), CDR number(s), etc., having specific, non-specific or cross-reactive activity from the corresponding parental VHH domains. The claimed invention does not meet the requirements under written description for the structure/function correlation of a genus of fragments and which displaces Applicants from their being in possession for the full breadth and scope of the claimed invention. See MPEP 2163 stating in part:

    PNG
    media_image2.png
    730
    630
    media_image2.png
    Greyscale

The examiner’s search of the specification for each of the limitations does not identify literal or actual support. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for 

Written Description
14.	Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Despite the numerous indefiniteness rejection for the claims, the claims require a composition comprising any number and kind of fragments from a MUC1 VHH and a CD16 VHH in a bispecific context being conjugation and in combination with any leukocyte or preferably an NK cell. Applicants have not shown themselves to be in possession of any compositions having the instant claim scope. 
The specification teaches the full length VHH domain sequences for each of anti-MUC1 and anti-CD16 in a conjugation context and with the presence of NK cells in the pharmaceutical composition. Assuming, arguendo, the composition of Claims 13-14 is intended to encompass an antibody conjugate of Claims 11-12, then the specification supports the following:

    PNG
    media_image3.png
    194
    549
    media_image3.png
    Greyscale
The specification in Examples 7/Table 1 and 8/Table 2 show nearly double NK-cell mediated killing of A549 cells in the presence of the full length VHH for each of the anti-MUC1 and anti-CD16 in conjugation format. No fragments for any VHH domain are shown in the presence of the NK cell composition. The specification fails to disclose the breadth of conjugates besides those in the examples 7 and 8. 
In relation to the above, the disclosed species for the full length MUC1 VHH and full length CD16 VHH comprising a bispecific format being conjugated with a single kind of nanoparticle and admixed with NK cells in a pharmaceutical composition, does not nearly represent the innumerable fragments of any MUC1 VHH and any CD16 VHH, the innumerable nanoparticles to which the bispecific format is conjugated much less the admixture with any leukocyte. The substantial variety covered by the genus of instant claimed bispecific-conjugates that are mixed in a composition with leukocytic cells is beyond the scope and breadth of what Applicants have shown to be in possession of at the time of filing. At best the claims suggest that one should test the infinite number of fragments for each of a MUC1 VHH and each of a CD16 VHH in a bispecific format being conjugated to an infinite number of nanoparticles and in the presence of any leukocyte much less an NK cell. 
University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  There is insufficient guidance and direction as to the written description of the claimed bispecific antibody fragments, as broadly encompassed by the claimed invention. 
	Based on those data in the specification, the ordinary artisan could reasonably conclude that no fragments of any sort in a conjugated form with the presence of NK cells were used in the examples or even described to place Applicants in possession of the instant claimed pharmaceutical invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1-6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9,19-21, 23 and 28 of copending Application No. 16/480,506 (reference application US 20210395387). The reference application is not afforded safe harbor protection under 35 USC 121 because it is CIP of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim set are drawn to a bispecific antibody which comprises an antibody fragment of anti- MUC1 VHH and an antibody fragment of anti-CD16 VHH. The antibody fragment used in the present invention is a variable region sequence derived from a heavy chain camelid antibody and has a high binding affinity to the antigen. Antibody fragments recognizing MUC1 and CD16 are constructed in the same antibody molecule by the invention, so that the antibody molecule can specifically bind to MUC1 and CD16 molecules to promote the killing effect of NK cells on MUC1-positive expression cells and has an inhibiting effect on the growth of MUC1-positive tumors. Also provided is a conjugate of the bispecific antibodies, a related pharmaceutical composition. The reference application does not Toro decision, where the specification serves as an encyclopedia, the ordinary artisan is apprised on the reference teaching identical VHH domain sequences as that of instant claimed SEQ ID NOS: 1 and 3 as follows:

    PNG
    media_image4.png
    670
    678
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    730
    676
    media_image5.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
16.	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643